MEMORANDUM **
Juan Villanueva-Machado appeals from the ten-month sentence imposed following revocation of his supervised release. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we vacate the sentence and remand.
The record does not show that the district court considered the relevant factors contained in 18 U.S.C. § 3553(a) when sentencing Villanueva-Machado. See United States v. Knows His Gun, 438 F.3d 913, 918 (9th Cir.2006) (requiring a showing that the district court considered the statutorily-designated factors in imposing a sentence).
Because we vacate and remand on this ground, we need not address Villanueva-Machado’s remaining contentions.
VACATED and REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.